DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it does not contain a brief description of the several views of the drawing(s) as set forth in 37 CFR 1.74.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites a ratio, but the values associated with the ratio are expressed as percentages.  The values should either be amended to reflect a ratio comparing two parameters (a:b or similar notation) or the values should be qualified with the text “expressed as a percentage.”  Appropriate correction is required.
	For the purpose of this examination, it is assumed that the recited values relate to the ratio expressed as a percentage.

International Search Report
Norman et al (US 2012/0227754), Rose et al (US 2013/0306087), Kaljura et al (US 2013/0118513), Nyffeler (US 2006/0021625), Snow et al (US 2014/0102465), Sanders et al (US 5161551 and Milford et al (US 5060675) were cited as “X” and/or “Y” references in the International Search Report for International Application 
Other Search Report
Nyffeler (US 2006/0021625), Snow et al (US 2014/0102465), Milford et al (US 5060675), Sanders et al (US 5161551) and Kaljura et al (US 2013/0118513) were cited as “X” and/or “Y” references in the Extended European Search Report for European Application 17187689.9, to which the instant application claims priority.
Norman et al, Rose et al and Nyffeler are used in the rejections herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Norman et al (US 2012/0227754).
Claims 1, 4 and 7: Norman et al discloses a smoking article including a smokable rod and a paper wrapping material (corresponds to a base paper) having a coating formulation comprising an additive material applied to at least one major surface thereof as a pattern comprising a plurality of spaced apart bands or stripes (Abs, [0010], [0025], [0061]), the regions of coating formulation incorporating the additive being configured to reduce ignition propensity by reducing air flow to the underlying tobacco rod (reads on burn-suppressing) [0024].  
Norman et al discloses a cigarette wrapper having a base sheet with a diffusion capacity in some embodiments of about 1.6 to about 2.2 cm/sec, generally at least 1.7 cm/s and a banded region of an additive applied to the base sheet to obtain a diffusion capacity of no greater than about 0.2 cm/s.  Such wrapper offers desirable self-extinguishing properties as measured by the test method for self-extinction as set forth in ASTM designation: E 2187-02b ([0063], [0065], [0067]).  Using the value of 1.7 
Claim 2: The disclosed diffusion capacity of the burn-suppressing regions of 0.2 cm/s, lies within the claimed range.
Claim 3: The disclosed diffusion capacity of a base paper of 1.7 cm/s, lies within the claimed range.
	Claim 6: The coating formulation comprises a film-forming additive such as a polymer and provides the reduced ignition capacity [0042].  Disclosed polymers include alginates, polyvinyl alcohol, guar and xanthan gum (natural gums), vinyl acetate polymers, cellulose derivatives, starches and modified starch, and combinations thereof [0045].
	Claims 8 and 14: The base paper comprises a fibrous material such as a cellulosic fibrous material [0028], a filler material [0029], and burn control additives (reads on burning additives) [0031].
	Claim 9: Norman et al discloses that the base sheet can have a porosity at least 10 CORESTA (CU), often at least 15 CU, frequently at least 20 CU.  Traditional base sheets have a porosity of about 20 to about 50 CU [0026].  In some embodiments, an amount of burn chemicals in the range of about 0.5% to about 0.8% based on the dry weight of the wrapping material is disclosed [0032], which significantly overlays the 
Claim 10: Disclosed burn additives are salts including citrates, acetated, carbonated, tartrates, phosphates, nitrates, etc. [0031].  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a claimed salt into the base sheet with a reasonable expectation of success in obtaining a suitable wrapper for a smoking article.
Claim 11: A base sheet having a basis weight of 25 gsm is disclosed [0059]
Claim 13: Disclosed fillers include calcium carbonate, clays, titanium dioxide, etc. [0029], which are claimed species of fillers.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a claimed filler into the base sheet with a reasonable expectation of success in obtaining a suitable wrapper for a smoking article.
	Claim 15: Norman et al discloses a smoking article including a smokable rod (charge of smokable material) circumscribed (surrounded) by a paper wrapping material of the invention [0019].


s 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al.
Claim 5: Norman et al does not disclose that the plurality of burn-suppressing regions are provided embedded in a matrix of the base paper.  However, Norman et al discloses that the coating formulation typically incorporate about 50 to about 90 weight percent of a liquid carrier such as an aqueous [0055].  Therefore, due to the porous nature of the fibrous base paper, it would have been obvious that at least some of the liquid coating formulation will be embedded in the interstices of the base paper.
Claim 12: Norman et al content of the filler content and basis weight of the wrapping paper affects the per-cigarette carbon monoxide yields [0057], therefore the amount of filler is a result effective variable.  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to obtain a claimed amount of filler in the base paper by routine optimization to control the carbon dioxide yield of a smoking product containing the wrapping paper.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nyffeler (US 2006/0021625) in view of Norman et al (US 2012/0227754) or Rose et al (US 2013/0306087), and as evidenced by Volgger (US 2013/0139838) and Mohring et al (US 2015/0090284).
Claims 1-3   103  Nyffeler discloses a wrapping paper for a smoking article comprising a paper base web (base paper) with an applied pattern of a plurality of spaced apart regions of add-on material ([0006]-[0007],[0009], [0032]).  The add-on 
Nyffeler does not disclose a ratio of the diffusion capacity of the burn-suppressing regions to wrapping the diffusion capacity of the paper.  
However, it is known in the art that typical cigarette papers preferably have a diffusion capacity from 0.5 cm/sec to 3.0 cm/sec (for evidence, see Volgger, [0011]) and that a cigarette paper having an air permeability of 50 CU (which is in the claimed range for porosity) has a typical diffusion capacity of, for example, 1.65 cm/sec (see Mohring et al, [0018] for evidence).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a claimed diffusion capacity in the wrapping paper of Nyffeler as a typical value for cigarettes.
Norman et al discloses a cigarette wrapper having a base sheet with a diffusion capacity of at least 1.7 cm/sec and a banded region of an additive applied to the base sheet to obtain a diffusion capacity of no greater than about 0.2 cm/sec.  Such wrapper offers desirable self-extinguishing properties as measured by the test method for self-extinction as set forth in ASTM designation: E 2187-02b ([0063], [0065], [0067]).  
Rose et al discloses a wrapping paper for a smoking article having an add-on material applied thereto in a plurality of longitudinally spaced apart banded regions, which have a diffusivity (diffusion capacity) of 0 to 0.2 cm/sec, preferably in the range of 0 to about 0.1 cm/sec to provide remarkably low ignition propensity (IP) and self-extinction (SE) values (Abs, [0009]-[0010], [0012]-[0013], [0031]-[0032]).  Rose et al teaches that low IP values are desirable because they correlate with a reduced the likelihood that that a smoldering smoking article, when inadvertently left unattended 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a claimed diffusion capacity in the wrapping paper of Nyffeler in view of Norman et al or Rose et al to impart low ignition propensity and good self-extinguishing properties.  Using a diffusion capacity of base paper of 1.65 cm/s and of burn-suppression region(s) of 0.1 to 0.2 cm/s (as discussed above), a ratio of diffusion capacity of the burn-suppression region(s) to the base paper, expressed as a percentage, is from 0.1/1.65x100 = 6% to 0.2/1.65*100 = 12%, each of which lies in the claimed range.  It would further have been obvious to one of ordinary skill in the art to obtain a claimed ratio of a ratio of diffusion capacity of the burn-suppression region(s) to the base paper, expressed as a percentage, in the claimed range with a reasonable expectation of obtaining a suitable wrapping paper for a smoking article.
Claim 4: Nyffeler discloses that the pattern of regions of add-on material is coated on the exterior or interior surface of the paper (reads on applied to the surface of the base paper) ([0008], [0010]).  
Claim 5: Although the burn suppressing regions of add-on material possess increased basis weight over the basis weight of the base web, Nyffeler discloses that they are preferably of substantially the same thickness as the base web ([0028]).  Therefore, the add-on regions are embedded in the matrix of the base paper or, at least, one of ordinary skill in the art would have found that the applied burn suppressing 
Claim 6: In some embodiments, the add-on material in the plurality of burn suppressing regions comprises alginate, pectin, carboxymethylcellulose (cellulose derivative) and/or polyvinyl alcohol [0021], and can comprise starch [0025] or, at least, including one or more claimed additive(s) would have been obvious to one of ordinary skill in the art.  The disclosed species are claimed additives that reduce the diffusion capacity of the base paper.
Claim 7: Nyffeler discloses that the pattern of burn-suppressing regions is in the form of uniformly spaced bands that can extend longitudinally along the tubular wrapper or in a pattern oriented circumferentially ([0008]-[0009], [0024]).  The bands read on the claimed stripes in either orientation.  Alternatively, Norman et al teaches that cigarette papers known in the art have been treated with materials to cause the papers to self-extinguish when not being actively puffed, and that the materials have been applied in the form of circumferential bands or as stripes ([0004], [0061]).  Therefore, applying the pattern of burn-suppressing regions of Nyffeler in the form of stripes would have been an obvious alternative with a reasonable expectation of success in obtaining a suitable wrapping paper for a smoking article.
Claims 8-10 and 14: Nyffeler discloses that the base paper comprises a filler [0028] and a citrate burn additive in an amount of 0 to 2 dry weight percent, preferably approximately 0.6% (by dry weight percent of the paper assumed) [0028], the latter value being within the claimed range.  Nyffeler does not specifically disclose that the base paper comprises a fibrous material.  Norman et al teaches that typical wrapping 
Therefore, it would have been obvious to one of ordinary skill in the art to include fibrous material and claimed burning additives in the base paper in view of Norman et al as a typical materials used in the forming of base papers for smoking articles and to have a reasonable expectation of success in obtaining a suitable wrapping paper for a smoking article.  Mixtures of the additives would also have been obvious because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Nyffeler also discloses that the base web has a porosity of 15 to 90 CORESTA units (CU), preferably 20 to 60 CU [0028], the latter range lying within the claimed range or, at least, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a claimed porosity in the base web of Nyffeler with a reasonable expectation of obtaining a suitable smoking article wrapping paper.
.

Claim 12: The base web has a filler loading of 20 to 40 dry weight percent [0028], which significantly overlays the claimed range or, at least, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a claimed amount of filler in the base web of Nyffeler with a reasonable expectation of obtaining a suitable smoking article wrapping paper.
Claim 13: Nyffeler discloses that the base web comprises fillers in some embodiments, including calcium carbonates [0029].  Norman et al discloses that typical wrapping materials also incorporate a filler material, including calcium carbonate, clays, titanium oxide, etc. [0029].  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more claimed filler species in the base paper of Nyffeler as typical fillers used in the art with a reasonable expectation of obtaining a suitable smoking article wrapping paper.

Alternatively, Nyffeler discloses in a third embodiment that the tubular paper slidingly fits over the outside of a tobacco rod portion (charge of smokable material) of a conventional lit-end cigarette and provides the cigarette (a smoking article) with static burn rate attributes at the banded add-on regions and reduced ignition propensity levels [0034].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/631707 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite the limitations of or overlapping the limitations of the instant claims, but in different .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748